DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In re claims 1-11, 13-14, 18 and 20, the applicants’ arguments are persuasive.
In re claims 15-17, the applicants’ arguments are moot due to a new grounds of rejection, as explained below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walls (U.S. 20080253896).
In re claim 15, Walls teaches a blade (fig. 7; 100; [0058]) for a ceiling fan impeller (fan impeller; [0057]), the blade comprising: 
a body extending between a root (fig. 7; [0058]; end nearest to hub 160) and a tip (distal end 130; [0058]), defining a span-wise direction (from hub 160 to distal end 130), and extending between a first edge (leading edge 110 as shown in fig. 7; note [0058] has a typographical error regarding leading edge 110) and a second edge (trailing edge 120 as shown in fig. 7), defining a chord-wise direction (from 110 to 120); and 
a set of extensions extending from the body at the tip (baffle element 150; [0058]; as shown in fig. 7); 
wherein the second edge includes a straight linear portion extending radially outwardly from the root (at least a portion of 120 is straight, as shown in fig. 7).

Allowable Subject Matter
Claims 1-11, 13-14, 18, and 20-21 are allowed.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a ceiling fan having the recited elements, as required by claim 1, including:
a body having an outer periphery and a bottom, the body defining an annular air flow passage with an annular inlet in the bottom, and an annular outlet provided on the outer periphery of the body;
an annular grill located radially exteriorly of the impeller and circumscribing the annular outlet such that air passing through the annular air flow passage and exiting the annular outlet passes through the grill; and 
a set of blades provided on the impeller, the set of blades located within the annular air flow passage and circumferentially spaced about the annular air flow passage;
or a ceiling fan impeller having the recited elements, as required by claim 18, including:
wherein each blade of the set of blades includes a root and a tip and opposing first and second edges, with the first edge spaced from the second edge, and 
wherein each blade of the set of blades includes a bottom edge extending between the root and the tip, with the bottom edge including a straight linear portion extending from the root, a convex portion extending from the straight linear portion, and a concave portion extending between the convex portion and the tip.

In re claim 1, the prior art of Whitmire ‘391, Schaafsma, Reiker, or Whitmire ‘248 fail to disclose alone or in combination a ceiling fan with a body having a specific annular structure, which includes an annular air flow path having an annular inlet in a bottom of the body and an annular outlet in the periphery of the body, with an annular grill located exteriorly of the impeller and circumscribing the annular outlet, and the impeller blades located within the annular air flow passage and having tips that include an extension, as required by claim 1. Further searching and consideration failed to produce a prior art combination that reasonably discloses the above claimed features. 
In re claims 5-10, claim 5 requires that the second edge further includes a first curved portion extending from the straight linear portion. The linear portion of Reiker is curved, and thus does not teach a first curved portion extending from a straight linear portion. If the linear portion of Reiker is modified to be straight, then this modification would also straighten the first curved portion as well. 
In re claims 16-17, claim 16 requires a first curved portion and a second curved portion. The bladed portion of Walls is taught as being either having a straight linear portion (as shown in fig. 7 and 8) or having a curved portion (as shown in fig. 19). Walls fails to teach an embodiment having blades that are both straight and curved, and such a modification is beyond what could be considered to be reasonably obvious by one having ordinary skill in the art. 
In re claim 19, claim 19 requires, inter alia, that each blade of the set of blades includes a bottom edge including a straight linear portion extending from the root, and a convex portion extending from the straight linear portion. The bladed portion of Snyder is curved, and thus does not teach that each blade of the set of blades includes a bottom edge including a straight linear portion extending from the root, and a convex portion extending from the straight linear portion. If the bladed portion of Snyder is modified to be straight, then this modification would also straighten the blades of the impeller of Snyder (thus completely changing the shape and flow characteristics of the impeller, and is beyond what could be considered to be reasonably obvious by one having ordinary skill in the art. 
In re claim 21, see above regarding claims 1, 5-10, 16-17 and 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747